Citation Nr: 1705343	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1974 to January 1977, and from September 1990 to June 1991, including a period of service in Southwest Asia.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO, and a transcript of that proceeding has been associated with the claims folder.  

This case was remanded by the Board in April 2015.  After the case was returned, the Board denied the Veteran's claim in a December 2015 Board decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board with instructions to obtain the results of a March 2008 VA sleep study report.  The case is currently before the Board for action consistent with the parties' JMR.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains a copy of the February 2014 hearing transcript.  The other documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required to ensure compliance with the parties' JMR and the Board's April 2015 remand directives, and fulfill VA's duty to assist the Veteran in obtaining VA medical records.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in April 2015 the Board remanded this case to the AOJ with instructions to obtain and associate with the electronic claims folder a copy of a March 2008 VA sleep study report.  A review of the medical evidence of record demonstrates that report has not yet been obtained.  On remand, the March 2008 VA sleep study report must be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include a March 2008 sleep study report from the Central Arkansas Healthcare System.  This report may be located in VISTA imaging, which the Board is unable to access.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




